Title: To George Washington from Chartier de Lotbinière, 27 July 1788
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



My General
New York 27 July 1788.

At length the State of New York, of which I had always the greatest doubt, as being the seat of British Corruption, has adopted the new Constitution like the others; whereupon I have

the honour to make my most particular compliments—And from the extreme attention I have paid in pursuing the persons employed even through their most intricate windings & from the different movements I have made for almost three months to make their sinister designs prove abortive & evaporate in smoke, Your Excellency may judge whether it is not sincere & whether my individual joy at such an event does not approach almost to that which you experience yourself.
It is happy for your States that they have pushed things with so much eagerness & inflexibility, seeing that from hence no person can doubt of the imminent danger of a certain communication, which, before, might have been regarded by many as indifferent: & of which they will all at present be decided to demand of you the total suppression, when as I hope most firmly, they shall have placed you at the head of their new government; then nothing will be more easy for your Excellency, with that entire confidence you possess from every part without the least exception, with that wisdom & consummate experience for which I have known you, than to fix for ever the constant happiness of those who live now & who shall live hereafter in these States. I have the honor to be, with all the attachment which you have recognised in me & with infinite respect, My Genl Your very humble & most Obedt Servant

Le Marq. de Chartier De Lotbiniere

